 



Exhibit 10.5

     
 
  Deutsche Bank (DEUTSCHE BANK LOGO) [h48027h4802701.gif]
 
   
 
  Deutsche Bank AG,
 
  London Branch
 
  Winchester house
 
  1 Great Winchester St,
 
  London EC2N 2DB
 
  Tel. 44 20 7545 8000
 
   
 
  c/o Deutsche Bank Securities Inc.
 
  60 Wall Street
 
  New York, NY 10005
 
  Telephone: 212-250-5600

June 28, 2007

     
To:
  Parker Drilling Company
 
  1401 Enclave Parkway, Suite 600
 
  Houston, Texas 77077
 
  Attn: General Counsel
 
  Telephone: (281) 406-2000
 
  Facsimile: (281) 406-2001
 
   
From:
  Deutsche Bank AG London
 
  c/o Deutsche Bank Securities Inc.
 
  60 Wall Street
 
  New York, NY 10005
 
  Telephone: 212-250-5600
 
  Facsimile: 212-797-9344
 
   
Re:
  Issuer Warrant Transaction
 
  (Transaction Reference Number: 189653)

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG acting
through its London branch (“Deutsche”) and Parker Drilling Company (“Issuer”).
This communication constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below.

     
Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Anthony Dilorio, Hugo Banziger
  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 



--------------------------------------------------------------------------------



 



DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG LONDON IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (except to the extent expressly amended by this
Confirmation) (the “Equity Definitions”, and together with the 2000 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. and as in effect on the date hereof (“ISDA”). In
the event of any inconsistency between the 2000 Definitions and the Equity
Definitions, the Equity Definitions will govern. For purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call Option or an Option, as context requires.
     This Confirmation evidences a complete and binding agreement between
Deutsche and Issuer as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as
if Deutsche and Issuer had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation, except to the
extent amended, modified or supplemented by this Confirmation). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     2. The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms:

         
 
  Trade Date:   June 28, 2007
 
       
 
  Effective Date:   July 5, 2007, subject to Section 8(o) below
 
       
 
  Components:   The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.
 
       
 
  Warrant Style:   European
 
       
 
  Warrant Type:   Call

2



--------------------------------------------------------------------------------



 



         
 
  Seller:   Issuer
 
       
 
  Buyer:   Deutsche
 
       
 
  Shares:   The Common Stock of Issuer, par value USD 0.162/3 per share (Ticker
Symbol: “PKD”).
 
       
 
  Number of Warrants:   For each Component, as provided in Annex A to this
Confirmation.
 
       
 
  Warrant Entitlement:   One Share per Warrant
 
       
 
  Strike Price:   USD 18.2875
 
       
 
  Premium:   USD 5,589,000
 
       
 
  Premium Payment Date:   The Effective Date
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange:   All Exchanges

Procedures for Exercise:

         
 
  Expiration Time:   Valuation Time
 
       
 
  Expiration Date:   As provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day
that is not already an Expiration Date for another Component); provided that if
that date is a Disrupted Day, the Expiration Date for such Component shall be
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder; and provided further that if the Expiration Date
has not occurred pursuant to the preceding proviso as of the Final Disruption
Date, the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date occurring on the Final Disruption Date
in respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for the Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent, upon prior written notice to Issuer, and
good faith and in a commercially reasonable manner. “Final Disruption Date”
means March 6, 2013. Notwithstanding the foregoing and anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent may determine that such Expiration Date is a
Disrupted Day only in part, in

3



--------------------------------------------------------------------------------



 



         
 
      which case the Calculation Agent shall make commercially reasonable
adjustments to the number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the manner described in the immediately preceding sentence as the
Expiration Date for the remaining Warrants for such Component. Section 6.6 of
the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.  
 
  Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
amended by (A) adding the term “reasonably” before the term “determines” in
clause (ii) thereof and (B) deleting the words “during the one hour period that
ends at the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation
Time or Knock-out Valuation Time, as the case may be,” in clause (ii) thereof.
 
       
 
  Automatic Exercise:   Applicable; and means that each Warrant not previously
exercised under the Transaction will be deemed to be automatically exercised at
the Expiration Time on the Expiration Date unless Deutsche notifies Seller (by
telephone or in writing) prior to the Expiration Time on the Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply.
 
       
 
  Issuer’s Telephone Number    
 
  and Telex and/or Facsimile    
 
  Number and Contact Details for purpose of Giving Notice:   To be provided by
Issuer.

Settlement Terms:
     In respect of any Component:

         
 
  Settlement Currency:   USD  
 
  Net Share Settlement:   On each Settlement Date, Issuer shall deliver to
Deutsche a number of Shares equal to the Number of Shares to be Delivered for
such Settlement Date to the account specified by Deutsche and cash in lieu of
any fractional shares valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date.
 
       
 
  Number of Shares to be Delivered:   In respect of any Exercise Date, subject
to the last sentence of Section 9.5 of the Equity Definitions, the product of
(i) the number of Warrants exercised or deemed exercised on such Exercise Date,
(ii) the

4



--------------------------------------------------------------------------------



 



         
 
      Warrant Entitlement and (iii) (A) the excess of the VWAP Price on the
Valuation Date occurring on such Exercise Date over the Strike Price divided by
(B) such VWAP Price.
 
       
 
      The Number of Shares to be Delivered shall be delivered by Issuer to
Deutsche no later than 5:00 P.M. (local time in New York City) on the relevant
Settlement Date.
 
       
 
  VWAP Price:   For any Valuation Date, the Rule 10b-18 dollar volume weighted
average price per Share for such Valuation Date based on transactions executed
during such Valuation Date, as reported on Bloomberg Page “PKD.N <Equity> AQR
SEC” (or any equivalent successor thereto, if such page is not available) or, in
the event such price is not so reported on such Valuation Date for any reason,
as reasonably determined by the Calculation Agent using a volume-weighted
method.
 
       
 
  Other Applicable Provisions:   The provisions of Sections 9.1(c), 9.8, 9.9,
9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 (i), (iv) and (v) of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Issuer is the issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to such Warrant.

Adjustments:
     In respect of any Component:

         
 
  Method of Adjustment:   Calculation Agent Adjustment
 
       
 
  Extraordinary Dividend:   Any cash dividend or distribution on the Shares with
an ex-dividend date occurring on or after the Trade Date and on or prior to the
Expiration Date.
 
       
 
  Extraordinary Dividend Adjustment:   If at any time during the period from and
including the Trade Date, to but excluding the last Expiration Date, an
ex-dividend date for an Extraordinary Dividend occurs, then the Calculation
Agent will upon prior written notice to Issuer make commercially reasonable
adjustments to the Strike Price, the Number of Warrants, the Warrant

5



--------------------------------------------------------------------------------



 



         
 
      Entitlement and/or any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction to preserve the fair value
of the Transaction to Deutsche after taking into account such Extraordinary
Dividend.

Extraordinary Events:

         
 
  Consequences of Merger Events:    
 
       
 
       (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
       (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination)
 
       
 
       (c) Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination)
 
       
 
  Tender Offer:   Applicable
 
       
 
  Consequences of Tender Offers:    
 
       
 
       (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
       (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination) on that portion of the Other Consideration that consists of cash;
Modified Calculation Agent Adjustment on the remainder of the Other
Consideration.
 
       
 
       (c) Share-for-Combined:   Modified Calculation Agent Adjustment
 
       
 
  Nationalization, Insolvency
or Delisting:   Cancellation and Payment (Calculation Agent Determination);
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Market or The Nasdaq Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange; provided further that, in
determining any Cancellation Amount, notwithstanding any term or provision in
the Agreement or the Equity Definitions, the Calculation Agent shall comply with
the terms and provisions set forth in Section 8(p)(iii) of this Confirmation.
 
       
 
  Additional Disruption Events:    

6



--------------------------------------------------------------------------------



 



         
 
       
 
        (a) Change in Law:   Applicable (provided that clause (y) of this term
set forth in Section 12.9(a)(ii) of the Equity Definitions shall not apply)
 
       
 
       (b) Failure to Deliver:   Applicable
 
       
 
       (c) Insolvency Filing:   Applicable
 
       
 
       (d) Hedging Disruption:   Applicable
 
       
 
       (e) Increased Cost of Hedging:   Applicable
 
       
 
       (f) Loss of Stock Borrow:   Applicable
 
       
 
            Maximum Stock Loan Rate:    2.00%
 
       
 
       (g) Increased Cost of Stock Borrow:   Applicable
 
       
 
            Initial Stock Loan Rate:    0.25%
 
              Hedging Party:   Deutsche for all applicable Additional Disruption
Events
 
              Determining Party:   Deutsche for all applicable Extraordinary
Events
 
              Non-Reliance:   Applicable
 
              Agreements and Acknowledgments
      Regarding Hedging Activities:   Applicable
 
       
 
  Additional Acknowledgments:   Applicable

     3. Calculation Agent: Deutsche; provided that all calculations,
determinations and adjustments made by Deutsche in respect of this Transaction
as Calculation Agent shall be made in good faith and in a commercially
reasonable manner.
     4. Account Details:

         
 
  Deutsche Payment Instructions:   Bank of New York
 
      ABA 021-000-018
 
      Deutsche Bank Securities Inc.
 
      A/C 8900327634
 
      FFC: 1459102610
 
       
 
  Issuer Payment Instructions:   To be provided by Issuer.

     5. Offices:

7



--------------------------------------------------------------------------------



 



Deutsche Bank AG London
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Documentation Department
Telephone:         212-250-5600
Facsimile:          212-797-9344
     The Office of Issuer for the Transaction is:
Parker Drilling Company
1401 Enclave Parkway, Suite 600
Houston, Texas 77077
Attn: General Counsel
Telephone:           (281) 406-2000
Facsimile:            (281) 406-2001
     6. Notices: For purposes of this Confirmation:
     (a) Address for notices or communications to Issuer:

         
 
  To:   Parker Drilling Company
 
      1401 Enclave Parkway, Suite 600
 
      Houston, Texas 77077
 
  Attn:   General Counsel
 
  Telephone:   (281) 406-2000
 
  Facsimile:   (281) 406-2001

     (b) Address for notices or communications to Deutsche:
c/o Deutsche Bank Securities Inc.
60 Wall Street, NYC60-0425
New York, NY 10005-2858
Attention: Equity Capital Markets
Telephone:           212-250-5600
Facsimile:            212-797-9344
     7. Representations, Warranties and Agreements:

  (a)   In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Deutsche as follows:

  (i)   On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of

8



--------------------------------------------------------------------------------



 



      a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.     (ii)   Without limiting the generality of Section 13.1 of
the Equity Definitions, Issuer acknowledges that Deutsche is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.    
(iii)   Prior to the Trade Date, Issuer shall deliver to Deutsche a resolution
of Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Deutsche shall reasonably request.     (iv)  
Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) in violation of the Exchange Act or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) in violation of the Exchange Act.     (v)   On any
Expiration Date, Issuer shall not, and shall cause its affiliates and affiliated
purchasers (each as defined in Rule 10b-18) not to, directly or indirectly
(including, without limitation, by means of a cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for Shares on any Expiration Date.     (vi)   Issuer is not, and
after giving effect to the transactions contemplated hereby will not be, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.     (vii)   On the Trade Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.     (viii)   Issuer shall
not take any action to decrease the number of Available Shares below the Capped
Number (each as defined below).     (ix)   Issuer understands no obligations of
Deutsche to it hereunder will be entitled to the benefit of deposit insurance
and that such obligations will not be guaranteed by any affiliate of Deutsche or
any governmental agency.

  (b)   Each of Deutsche and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

9



--------------------------------------------------------------------------------



 



  (c)   Each of Deutsche and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Deutsche represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.     (d)   Each of Deutsche and Issuer agrees and acknowledges that
Deutsche is a “financial institution,” “swap participant” and “financial
participant”, and that Issuer is a “swap participant”, in each case within the
meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Deutsche is
entitled to the protections afforded by, among other sections,
Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code.     (e)   Issuer shall deliver to Deutsche an opinion of counsel, dated as
of the Effective Date and reasonably acceptable to Deutsche in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement.     8.   Other Provisions:     (a)   Alternative Calculations and
Payment on Early Termination and on Certain Extraordinary Events. If, subject to
Section 8(l) below, Issuer shall owe Deutsche any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in
each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party, that
resulted from an event or events within Issuer’s control) (a “Payment
Obligation”), Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Deutsche, confirmed in writing
within one Scheduled Trading Day, between the hours of 9:00 A.M. and 4:00 P.M.
New York City time on the Merger Date, Tender Offer Date, Announcement Date or
Early Termination Date, as applicable (“Notice of Share Termination”). Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, the Tender Offer
Date, Announcement Date or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Issuer shall deliver to Deutsche the Share
Termination Delivery Property on the date on which the Payment

10



--------------------------------------------------------------------------------



 



     
 
  Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the
Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

  (b)   Registration/Private Placement Procedures. (i) If, in the commercially
reasonable judgment of Deutsche acting in good faith, for any reason, any Shares
or any securities of Issuer or its affiliates comprising any Share Termination
Delivery Units deliverable to Deutsche hereunder (any such Shares or securities,
“Delivered Securities”) would not be immediately freely transferable by Deutsche
under Rule 144(k) under the Securities Act of 1933, as amended (the “Securities
Act”), then the provisions set forth in this Section 8(b) shall apply. At the
election of Issuer by notice to Deutsche within one Exchange Business Day after
the relevant delivery obligation arises, but in any event at least one Exchange
Business Day prior to the date on which such delivery obligation is due, either
(A) all Delivered Securities delivered by Issuer to Deutsche shall be, at the
time of

11



--------------------------------------------------------------------------------



 



      such delivery, covered by an effective registration statement of Issuer
for immediate resale by Deutsche (such registration statement and the
corresponding prospectus (the “Prospectus”) (including, without limitation, any
sections describing the plan of distribution) in form and content commercially
reasonably satisfactory to Deutsche) or (B) Issuer shall deliver additional
Delivered Securities so that the value of such Delivered Securities, as
determined by the Calculation Agent in good faith and upon prior written notice
to Issuer, to reflect a commercially reasonable liquidity discount, equals the
value of the number of Delivered Securities that would otherwise be deliverable
if such Delivered Securities were freely tradeable (without prospectus delivery)
upon receipt by Deutsche (such value, the “Freely Tradeable Value”); provided
that Issuer may not make the election described in this clause (B) if, on the
date of its election, it has taken, or caused to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the delivery by Issuer to Deutsche (or any affiliate designated by
Deutsche) of the Delivered Securities or the exemption pursuant to Section 4(1)
or Section 4(3) of the Securities Act for resales of the Delivered Securities by
Deutsche (or any such affiliate of Deutsche). (For the avoidance of doubt, as
used in this paragraph (b) only, the term “Issuer” shall mean the issuer of the
relevant securities, as the context shall require.)

  (ii)   If Issuer makes the election described in clause (b)(i)(A) above:

  (A)   Deutsche (or an Affiliate of Deutsche designated by Deutsche) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Deutsche or such Affiliate, as the case may be, in its
discretion; and     (B)   Deutsche (or an Affiliate of Deutsche designated by
Deutsche) and Issuer shall enter into an agreement (a “Registration Agreement”)
on commercially reasonable terms in connection with the public resale of such
Delivered Securities by Deutsche or such Affiliate substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance commercially reasonably satisfactory to
Deutsche or such Affiliate and Issuer, which Registration Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, Deutsche and its Affiliates
and Issuer, shall provide for the payment by Issuer of all reasonable expenses
incurred thereby in connection with such resale, including all registration
costs and all reasonable fees and expenses of counsel for Deutsche, and shall
provide for the delivery of accountants’ “comfort letters” to Deutsche or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus.

  (iii)   If Issuer makes the election described in clause (b)(i)(B) above:

  (A)   all Delivered Securities shall be delivered to Deutsche (or any
Affiliate of Deutsche designated by Deutsche) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

12



--------------------------------------------------------------------------------



 



  (B)   Deutsche (or an Affiliate of Deutsche designated by Deutsche) and any
potential institutional purchaser of any such Delivered Securities from Deutsche
or such Affiliate identified by Deutsche shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them);     (C)   Deutsche (or an Affiliate of Deutsche designated by Deutsche)
and Issuer shall enter into an agreement (a “Private Placement Agreement”) on
commercially reasonable terms in connection with the private placement of such
Delivered Securities by Issuer to Deutsche or such Affiliate and the private
resale of such             shares by Deutsche or such Affiliate, substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance commercially reasonably
satisfactory to Deutsche and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, Deutsche and its
Affiliates and Issuer, shall provide for the payment by Issuer of all expenses
in connection with such resale, including all fees and expenses of counsel for
Deutsche, shall contain representations, warranties and agreements of Issuer
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use best efforts to provide for the delivery of accountants’
“comfort letters” to Deutsche or such Affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares;
and     (D)   Issuer agrees that any Delivered Securities so delivered to
Deutsche, (i) may be transferred by and among Deutsche and its Affiliates, and
Issuer shall effect such transfer without any further action by Deutsche and
(ii) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed with respect to such Delivered Securities, Issuer
shall promptly remove, or cause the transfer agent for such Shares or securities
to remove, any legends referring to any such restrictions or requirements from
such Delivered Securities upon delivery by Deutsche (or such Affiliate of
Deutsche) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Deutsche in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Deutsche (or such
affiliate of Deutsche), in each case except to the extent reasonably requested
by Issuer following a change in the Securities Act or rules, regulations or the
SEC’s interpretations thereunder and to the extent necessary to ensure
compliance by Issuer or Deutsche with applicable securities laws.

  (iv)   For the avoidance of doubt (and notwithstanding anything herein, in the
Agreement or otherwise to the contrary), Issuer may deliver Delivered Securities
which are unregistered under the Securities Act.

13



--------------------------------------------------------------------------------



 



  (c)   Make-whole. If Issuer makes the election described in clause (b)(i)(B)
of paragraph (b) of this Section 8, then Deutsche or its affiliate may sell such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be, and
ending on the Exchange Business Day on which Deutsche completes the sale of all
such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value (such amount of the Freely Tradeable Value, the “Required Proceeds”).
Deutsche shall in the case of any such sale use its best efforts acting in good
faith so as to complete any such sale as expeditiously as possible and to obtain
an amount or amounts which equal or exceed the Required Proceeds. If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Deutsche shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Deutsche by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares (“Make-whole Shares”) in an amount that, based on the Relevant
Price on the last day of the Resale Period (as if such day was the “Valuation
Date” for purposes of computing such Relevant Price), has a dollar value equal
to the Additional Amount; and provided that the Issuer shall determine, in its
sole discretion, whether to deliver cash or such Make-whole Shares. The Resale
Period shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c). This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).     (d)  
Beneficial Ownership. Notwithstanding anything to the contrary in the Agreement
or this Confirmation, in no event shall Deutsche be entitled to receive, or
shall be deemed to receive, any Shares if, upon such receipt of such Shares, the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by Deutsche or any entity that
directly or indirectly controls Deutsche (collectively, “Buyer Group”) would be
equal to or greater than 9% or more of the outstanding Shares. If any delivery
owed to Deutsche hereunder is not made, in whole or in part, as a result of this
provision, Issuer’s obligation to make such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Deutsche gives notice to
Issuer that such delivery would not result in Buyer Group directly or indirectly
so beneficially owning in excess of 9% of the outstanding Shares.     (e)  
Limitations on Settlement by Issuer. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 4,983,297 Shares (the
“Capped Number”), as such number may be adjusted for Share splits or Share
combinations. Issuer represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”). In the event Issuer
shall not have delivered the full number of Shares otherwise deliverable as a
result of this Section 8(e) (the resulting deficit, the “Deficit Shares”),
Issuer shall be continually obligated to deliver, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Issuer or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Issuer additionally authorizes and unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
Deutsche of the occurrence

14



--------------------------------------------------------------------------------



 



      of any of the foregoing events (including the number of Shares subject to
clause (i), (ii) or (iii) and the corresponding number of Shares to be
delivered) and promptly deliver such Shares thereafter.     (f)   Right to
Extend. Deutsche may postpone any Exercise Date or any other date of valuation
or delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Number of Shares
to be Delivered with respect to one or more Components), if Deutsche determines,
in its reasonable discretion, and with the prior written consent of Issuer (such
consent not to be unreasonably withheld) that such extension is reasonably
necessary or appropriate to preserve Deutsche’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Deutsche to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Deutsche were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Deutsche.     (g)   Equity Rights. Deutsche
acknowledges and agrees that this Confirmation is not intended to convey to it
rights with respect to the Transaction that are senior to the claims of common
stockholders in the event of Issuer’s bankruptcy. For the avoidance of doubt,
the parties agree that the preceding sentence shall not apply at any time other
than during Issuer’s bankruptcy to any claim arising as a result of a breach by
Issuer of any of its obligations under this Confirmation or the Agreement. For
the avoidance of doubt, the parties acknowledge that this Confirmation is not
secured by any collateral that would otherwise secure the obligations of Issuer
herein under or pursuant to any other agreement.     (h)   Amendments to Equity
Definitions and the Agreement. The following amendments shall be made to the
Equity Definitions and to the Agreement:

  (i)   The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a dilutive or
concentrative effect on the theoretical value of the relevant Shares or options
on the Shares and, if so, will (i) make appropriate adjustment(s), if any, to
any one or more of:’ and, the portion of such sentence immediately preceding
clause (ii) thereof is hereby amended by deleting the words “diluting or
concentrative” and the words “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing such latter phrase
with the words “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, Extraordinary Dividends (within the
meaning of this Confirmation) or liquidity relative to the relevant Shares)”;  
  (ii)   Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Deutsche’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer’s”

15



--------------------------------------------------------------------------------



 



  (iii)   Section 12.9(b) of the Equity Definitions is hereby amended by
(1) replacing the word “two” with “three” in the third line of clause (i),
fourth to last line of clause (ii), third line of clause (iii), eighth line of
clause (iv), fourth line of clause (v) and fifth line of clause (vi) and (2)
replacing the word “second” with “third” in the ninth and tenth lines of clause
(vi).

  (i)   Agreement in Respect of Termination Amounts. Notwithstanding any term or
provision in this Confirmation, the Equity Definitions or the Agreement, but
without limiting Section 8(p)(iii) of this Confirmation, in determining any
amounts payable in respect of the termination or cancellation of the Transaction
pursuant to Section 6 of the Agreement or Article 12 of the Equity Definitions,
the Calculation Agent shall make such determination without regard to
(i) changes to costs of funding, stock loan rates or expected dividends, or
(ii) losses or costs incurred in connection with terminating, liquidating or
reestablishing any hedge related to the Transaction (or any gain resulting from
any of them).     (j)   Transfer and Assignment. Deutsche may transfer or assign
its rights and obligations hereunder and under the Agreement, in whole or in
part, at any time to any person or entity whatsoever with the consent of Issuer,
provided that such consent will not be unreasonably withheld.     (k)  
Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Issuer and each of its employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Issuer relating
to such tax treatment and tax structure.     (l)   Designation by Deutsche.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any Shares
or other securities to or from Issuer, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Deutsche obligations in respect of the Transaction and
any such designee may assume such obligations. Deutsche shall be discharged of
its obligations to Issuer to the extent of any such performance and shall not be
discharged at any time prior thereto..     (m)   No Netting and Set-off.
Multiple Transaction Payment Netting and the provisions of Section 6(f) of the
Agreement shall not apply. Each party waives any and all rights it may have to
set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligation owed to it by the other
party, whether arising under the Agreement, under any other agreement between
the parties thereto, by operation or law or otherwise.     (n)   Additional
Termination Event. If Deutsche reasonably determines that it is advisable to
terminate a portion of the Transaction so that Deutsche’s related hedging
activities will comply with applicable securities laws, rules or regulations, an
Additional Termination Event shall occur in respect of which (1) Issuer shall be
the sole Affected Party and (2) the Transaction shall be the sole Affected
Transaction.     (o)   Effectiveness. If, prior to the Effective Date, Deutsche
reasonably determines that it is advisable to cancel the Transaction because of
concerns that Deutsche’s related hedging activities could be viewed as not
complying with applicable securities laws, rules or regulations, the Transaction
shall

16



--------------------------------------------------------------------------------



 



      be cancelled and shall not become effective, and neither party shall have
any obligation to the other party in respect of the Transaction.     (p)  
Amendments to the Agreement. Notwithstanding any term or provision contained in
the Agreement, (i) at any time prior to April 15, 2012 no Potential Event of
Default or Event of Default shall apply with respect to Issuer as a defaulting
party, and no Termination Event shall apply with respect to Issuer as an
Affected Party, in each and any such case, except to the extent any such Event
of Default or Termination Event results in the occurrence and continuance of an
Additional Termination Event (as specified in this Confirmation) or an
Extraordinary Event elected as being applicable in this Confirmation, and Issuer
shall have no Specified Entities or Credit Support Providers for purposes of the
Agreement and this Transaction; (ii) without limiting the generality of the
foregoing, and within the time period and subject to the other conditions
specified in clause (i), the Events of Default specified in Sections 5(a) (ii)
(except to the extent that any violation of any such agreement or delivery
obligation described therein or in this Confirmation would reasonably be
expected to have a material adverse effect on the ability of Issuer to perform
its delivery obligations under this Transaction), (iii), (iv) (except to the
extent any misrepresentation made under this Confirmation or under the Agreement
would reasonably be expected to have a material adverse effect on the ability of
Issuer to perform its obligations under this Transaction), (v), or (vi) of the
Agreement, and the Termination Events specified in the Agreement, shall not
apply with respect to Issuer; and (iii) with respect to any early termination of
all or any portion of this Transaction for any reason pursuant to the terms of
this Confirmation, the Equity Definitions and/or the Agreement, and additionally
notwithstanding any term or provision in the Equity Definitions, (A) any amount
payable (or to be payable) by either party hereto to the other party hereto
arising as a result of such early termination (including any costs resulting
from unwinding hedging transactions) shall be determined in good faith and in a
commercially reasonable manner and (B) without limiting the foregoing, the party
determining the amount of any such payment (whether Deutsche, Issuer or the
Calculation Agent) shall (1) utilize commercially reasonable procedures and
methodologies so as to produce a commercially reasonable determination of such
amount, and (2) disclose in reasonable detail the material information utilized
(or to be utilized) by such party in making such determination.     (q)   Method
of Delivery. Whenever delivery of funds or other assets is required hereunder by
or to Counterparty, such delivery shall be effected through Agent. In addition,
all notices, demands and communications of any kind relating to the Transaction
between Deutsche and Counterparty shall be transmitted exclusively through
Agent.     (r)   Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.     (s)  
Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO, THESE COURTS.

17



--------------------------------------------------------------------------------



 



Issuer hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
Very truly yours,
DEUTSCHE BANK AG LONDON

         
By:
       
 
       
 
  Name:    
 
  Title:    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

DEUTSCHE BANK SECURITIES INC.
acting solely as Agent in connection with this Transaction

         
By:
       
 
       
 
  Name:    
 
  Title:    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

Issuer hereby agrees to, accepts and confirms the terms of the foregoing as of
the Trade Date.
PARKER DRILLING COMPANY

         
By:
       
 
       
 
  Name:    
 
  Title:    

18



--------------------------------------------------------------------------------



 



Annex A
     For each Component of the Transaction, the Number of Warrants and
Expiration Date is set forth below.

                Component Number   Number of Warrants   Expiration Date
1.
    27,684       October 15, 2012
2.
    27,684       October 16, 2012
3.
    27,684       October 17, 2012
4.
    27,684       October 18, 2012
5.
    27,684       October 19, 2012
6.
    27,684       October 22, 2012
7.
    27,684       October 23, 2012
8.
    27,684       October 24, 2012
9.
    27,684       October 25, 2012
10.
    27,684       October 26, 2012
11.
    27,684       October 29, 2012
12.
    27,684       October 30, 2012
13.
    27,684       October 31, 2012
14.
    27,684       November 1, 2012
15.
    27,684       November 2, 2012
16.
    27,684       November 5, 2012
17.
    27,684       November 6 2012
18.
    27,684       November 7, 2012
19.
    27,684       November 8, 2012
20.
    27,684       November 9, 2012
21.
    27,684       November 12, 2012
22.
    27,684       November 13, 2012
23.
    27,684       November 14, 2012
24.
    27,684       November 15, 2012
25.
    27,684       November 16, 2012
26.
    27,684       November 19, 2012
27.
    27,684       November 20, 2012
28.
    27,684       November 21, 2012
29.
    27,684       November 23, 2012
30.
    27,684       November 26, 2012
31.
    27,684       November 27, 2012
32.
    27,684       November 28, 2012
33.
    27,684       November 29, 2012
34.
    27,684       November 30, 2012
35.
    27,684       December 3, 2012
36.
    27,684       December 4, 2012
37.
    27,684       December 5, 2012
38.
    27,684       December 6, 2012
39.
    27,684       December 7, 2012
40.
    27,684       December 10, 2012
41.
    27,684       December 11, 2012
42.
    27,684       December 12, 2012
43.
    27,684       December 13, 2012
44.
    27,684       December 14, 2012
45.
    27,684       December 17, 2012
46.
    27,684       December 18, 2012
47.
    27,684       December 19, 2012
48.
    27,684       December 20, 2012

19



--------------------------------------------------------------------------------



 



                Component Number   Number of Warrants   Expiration Date
49.
    27,684       December 21, 2012
50.
    27,684       December 24, 2012
51.
    27,684       December 26, 2012
52.
    27,684       December 27, 2012
53.
    27,684       December 28, 2012
54.
    27,684       December 31, 2012
55.
    27,684       January 2, 2013
56.
    27,684       January 3, 2013
57.
    27,684       January 4, 2013
58.
    27,684       January 7, 2013
59.
    27,684       January 8, 2013
60.
    27,684       January 9, 2013
61.
    27,684       January 10, 2013
62.
    27,684       January 11, 2013
63.
    27,684       January 14, 2013
64.
    27,684       January 15, 2013
65.
    27,684       January 16, 2013
66.
    27,684       January 17, 2013
67.
    27,684       January 18, 2013
68.
    27,684       January 22, 2013
69.
    27,684       January 23, 2013
70.
    27,684       January 24, 2013
71.
    27,684       January 25, 2013
72.
    27,684       January 28, 2013
73.
    27,684       January 29, 2013
74.
    27,684       January 30, 2013
75.
    27,684       January 31, 2013
76.
    27,684       February 1, 2013
77.
    27,684       February 4, 2013
78.
    27,684       February 5, 2013
79.
    27,684       February 6, 2013
80.
    27,684       February 7, 2013
81.
    27,684       February 8, 2013
82.
    27,684       February 11, 2013
83.
    27,684       February 12, 2013
84.
    27,684       February 13, 2013
85.
    27,684       February 14, 2013
86.
    27,684       February 15, 2013
87.
    27,684       February 19, 2013
88.
    27,684       February 20, 2013
89.
    27,684       February 21, 2013
90.
    27,773       February 22, 2013

20